UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN WAYNE HARDESTY, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-98-299; CA-03-2246-AW)


Submitted:   June 10, 2004                 Decided:   June 22, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Wayne Hardesty, Jr., Appellant Pro Se.         Odessa Palmer
Jackson, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alvin Wayne Hardesty, Jr., a federal prisoner, seeks to

appeal the district court’s orders denying relief on his motion

filed under 28 U.S.C. § 2255 (2000), and denying his motion for

reconsideration.    The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).      We have independently reviewed the

record and conclude that Hardesty has not made the requisite

showing.   Accordingly, we deny Hardesty’s motion for a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           DISMISSED




                                - 2 -